Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 23, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was hired by a publishing company to work in its warehouse and as a courier. After only a few weeks, he stopped reporting and left a telephone message stating that he would not be returning to work. Claimant explained that he quit the job because he could not afford the increase in his automobile insurance premium resulting from the use of his personal vehicle for deliveries. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause. He now appeals.
We affirm. At the time that he accepted the job, claimant knew that he was required to use his personal vehicle for deliveries and that there would be an increase in his automobile insurance premium. He nevertheless took the job hoping that he could obtain affordable insurance. Under these circumstances, substantial evidence supports the Board’s finding that claimant left his job for personal and noncompelling reasons amounting essentially to his dissatisfaction with a term of his employment (see e.g. Matter of Giordano [Commissioner of Labor], 19 AD3d 801, 801 [2005]; Matter of Conners [Commissioner of Labor], 9 AD3d 703, 704 [2004], lv denied 3 NY3d 609 [2004], cert denied 544 US 1034 [2005]; Matter of Rose [Commissioner of Labor], 6 AD3d 951, 951 [2004]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.